Case 2:19-cr-00190-EEF-DMD Document 75 Filed 01/28/20 Page 1 of 1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA * CRIMINAL NO. 19-190
v. * SECTION: “L”

MARVIN SIMS *
GERARD BROWN

a/k/a “Twin” *
PAUL THOMAS

a/k/a “Paul Smith” *
WAYNE BROWN

a/k/a “Bop” *
JAMAR ARMSTRONG

a/k/a “Mal” *
EDGARDO RUIZ

a/k/a “G *

* * *
ORDER

Having considered the Government’s Motion and Incorporated Memorandum to Unseal
the Superseding Indictment and Record;IT [IS HEREBY ORDERED that the Clerk of Court for
the Eastern District of Louisiana unseal the record in the above-captioned matter.

New Orleans, Louisiana, this 2 tH day of January, 2020.

SO,

HONORABIKE ELDON E. FALLON /
UNITED STATES DISTRICT JUDGE
